Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

by and between

MYRIAD GENETICS, INC.

and

MYRIAD PHARMACEUTICALS, INC.

Dated as of June 30, 2009



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 30, 2009, by and
between Myriad Genetics, Inc., a Delaware corporation (“Myriad”), and Myriad
Pharmaceuticals, Inc., a Delaware corporation (“MPI”). Each of Myriad and MPI is
herein referred to as a “Party” and collectively, as the “Parties”.

RECITALS:

WHEREAS, Myriad, acting through its direct and indirect Subsidiaries, currently
conducts a number of businesses, including (i) the Myriad Business and (ii) the
MPI Business;

WHEREAS, the Board of Directors of Myriad has determined that it is appropriate,
desirable and in the best interests of Myriad and its stockholders to separate
Myriad into two independent companies (the “Separation”), one for each of:
(i) the Myriad Business, which shall continue to be owned and conducted,
directly or indirectly, by Myriad, and (ii) the MPI Business, which shall be
owned and conducted, directly or indirectly, by MPI;

WHEREAS, to effect the Separation the Parties entered into that certain
Separation and Distribution Agreement dated as of even date hereof (as amended
or otherwise modified from time to time, the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, Myriad and MPI have agreed to
enter into this Agreement for the purpose of allocating assets, liabilities and
responsibilities with respect to certain employee compensation and benefit plans
and programs between them.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. The following terms shall have the following meanings:

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person, including,
without limitation, a Subsidiary (as defined below). As used herein, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities or other interests, by contract or otherwise;
provided that if control is deemed solely on the basis of ownership of voting
securities or other interests, such ownership must be in excess of fifty percent
(50%) of the then outstanding shares of common stock or the combined voting
power of such Person.

“Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, change in
control/severance, consulting, non-competition or deferred compensation
agreement, or an executive compensation, incentive bonus or other bonus,
employee pension, profit-sharing, savings, retirement, supplemental retirement,
stock option, stock purchase, stock appreciation rights, restricted stock, other
equity-based compensation, severance pay, salary continuation, life, health,
hospitalization, sick leave, vacation pay, disability or accident insurance
plan, corporate-owned or key-man life insurance or other employee benefit plan,
program, arrangement, agreement or commitment, including any “employee benefit
plan” (as defined in Section 3(3) of ERISA), sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute).

“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Section 4980B of the Code and Sections 601
through 608 of ERISA, together with all regulations and proposed regulations
promulgated thereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
successor statute, regulation and guidance thereto.

 

1



--------------------------------------------------------------------------------

“Distribution” shall mean the distribution by Myriad to the holders of Myriad
Common Stock, on a pro rata basis, of all of the issued and outstanding shares
of MPI Common Stock.

“Distribution Date” shall mean the date on which the Distribution to the Myriad
stockholders is effective.

“Effective Time” shall mean 11:59 p.m. EST on the Distribution Date at which
time the Distribution is effective.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time that reference is made thereto.

“Former MPI Employee” shall mean, as of the Effective Time, any individual who,
on or before the Distribution Date, terminated employment with Myriad or its
predecessors or any member of the Myriad Group and whose principal services to
the Myriad Group related to the MPI Business.

“Former Myriad Employee” shall mean, as of the Effective Time, any individual
who, on or before the Distribution Date, terminated employment with Myriad or
its predecessors or any member of the Myriad Group and is not listed on Exhibit
A to the Separation Agreement, other than any Former MPI Employee.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

“Initial MPI Stock Price” shall mean the closing per share trading price of MPI
Common Stock on the day after the Distribution Date, unless otherwise determined
by the Myriad Board of Directors or its Compensation Committee in its sole
discretion in order to effect an equitable adjustment of a Myriad Option in
connection with the Distribution and ensure that such Myriad Option is not
deemed to have undergone a modification under Section 409A of the Code.

“Liabilities” shall mean the definition as set forth in the Separation
Agreement.

“MPI 401(k) Plan” shall mean the definition as set forth in Section 3 of this
Agreement.

“MPI Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the MPI Group or any ERISA Affiliate thereof
immediately following the Effective Time, including the MPI 401(k) Plan and the
MPI Welfare Plans.

“MPI Business” shall mean all of the business and operations of the research and
drug development segments of Myriad as described in the Form 10.

“MPI Common Stock” shall mean the common stock, par value $.01 per share, of
MPI.

“MPI Employee” shall mean a person listed on Exhibit A to the Separation
Agreement.

“MPI Group” shall mean MPI and each Person that is an Affiliate of MPI
immediately after the Effective Time or that becomes an Affiliate of MPI after
the Distribution Date.

“MPI Liabilities” shall mean all liabilities of MPI as defined in the Separation
Agreement.

“MPI Option” shall mean an option to purchase shares of MPI Common Stock as of
the Distribution Date, which shall be issued pursuant to the MPI Stock Plan as
part of the adjustment to Myriad Options in connection with the Distribution and
which shall be structured to avoid being deemed to have undergone a modification
for purposes of Section 409A of the Code.

“MPI Participant” shall mean any individual who, immediately following the
Effective Time, is an MPI Employee, a Former MPI Employee or a beneficiary,
dependent or alternate payee of any of the foregoing.

“MPI Stock Plan” shall mean the Myriad Pharmaceuticals, Inc. 2009 Employee,
Director and Consultant Equity Incentive Plan.

 

2



--------------------------------------------------------------------------------

“MPI Welfare Plans” shall mean health and welfare plans maintained by a member
of the MPI Group.

“Myriad Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the Myriad Group or any ERISA Affiliate thereof
other than MPI or any member of the MPI Group.

“Myriad Business” shall mean all of the business and operations of Myriad and
its Subsidiaries other than the MPI Business.

“Myriad Common Stock” shall mean the common stock, $0.01 par value per share, of
Myriad.

“Myriad Employee” shall mean an active employee or an employee on vacation or on
approved leave of absence (including maternity, paternity, family, sick leave,
salary continuation, qualified military service under the Uniformed Services
Employment and Reemployment Rights Act of 1994, and leave under the Family
Medical Leave Act and other approved leaves) who, after the Effective Time, is
employed by or will be employed by Myriad or any member of the Myriad Group.

“Myriad Group” shall mean Myriad and each Person, other than any member of the
MPI Group, that is an Affiliate of Myriad immediately after the Effective Time
or that becomes an Affiliate of Myriad after the Distribution Date.

“Myriad Liabilities” shall mean all liabilities of Myriad other than the MPI
Liabilities.

“Myriad Option” shall mean an option to purchase shares of Myriad Common Stock
granted pursuant to the Myriad Stock Plan.

“Myriad Participant” shall mean any individual who, immediately following the
Effective Time, is a Myriad Employee, a Former Myriad Employee or a beneficiary,
dependent or alternate payee of any of the foregoing.

“Myriad Stock Plan” shall mean the Myriad Genetics, Inc. 2003 Employee, Director
and Consultant Stock Option Plan, as amended.

“Myriad Welfare Plans” shall mean, collectively, the health and welfare benefit
plans maintained by a member of the Myriad Group.

“Participating Company” shall mean Myriad or any Person (other than an
individual) participating in a Myriad Benefit Plan.

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

“Post-Distribution Myriad Stock Price” shall mean the closing per share trading
price of Myriad Common Stock on an ex-distribution basis on the day after the
Distribution Date, unless otherwise determined by the Myriad Board of Directors
or its Compensation Committee in its sole discretion in order to effect an
equitable adjustment of a Myriad Option in connection with the Distribution and
ensure that such Myriad Option is not deemed to have undergone a modification
under Section 409A of the Code.

“Post-Distribution Myriad Option” shall mean the definition set forth in
Section 5.1(a) of this Agreement.

“Pre-Distribution Myriad Stock Price” shall mean the closing per share trading
price of Myriad Common Stock on an ex-distribution basis on the Distribution
Date plus one-quarter of the closing per share trading price of the MPI Common
Stock on a when issued basis on the Distribution Date.

“Pre-Distribution Myriad Option Price” shall mean the definition set forth in
Section 5.1(b) of this Agreement.

“Subsidiary” shall mean any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by a Person or by any one or more of its Subsidiaries, or by
such Person and one or more of its Subsidiaries; provided, however that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.

 

3



--------------------------------------------------------------------------------

“Third Party” shall mean any Person other than Myriad, any Myriad Affiliate, MPI
and any MPI Affiliate.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement.

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Assumption and Retention of Liabilities; Related Assets.

(a) As of the date hereof and with effect at the Effective Time, except as
otherwise expressly provided in this Agreement, Myriad shall, or shall cause one
or more members of the Myriad Group to, assume or retain, as applicable, and
pay, perform, fulfill and discharge, in due course in full (i) all Liabilities
under all Myriad Benefit Plans (except that Myriad shall have no liability with
respect to any assets of the Myriad 401(k) Plan to the extent, and as of the
date, that such assets are transferred to the MPI 401(k) Plan pursuant to
Section 3.1), (ii) all Liabilities (excluding Liabilities incurred under a
Benefit Plan except as otherwise provided in this Agreement) with respect to the
employment, service, termination of employment or termination of service of all
Myriad Employees, Former Myriad Employees and their dependents and beneficiaries
(and any alternate payees in respect thereof) and other service providers
(including any individual who is, or was, an independent contractor, temporary
employee, temporary service worker, consultant, freelancer, agency employee,
leased employee, on-call worker, incidental worker, or non-payroll worker or in
any other employment, non-employment, or retainer arrangement, or relationship
with any member of the Myriad Group), in each case to the extent arising in
connection with or as a result of employment with or the performance of services
for any member of the Myriad Group, and (iii) any other Liabilities or
obligations expressly assigned to Myriad or any of its Affiliates (other than
any member of the MPI Group) under this Agreement. For purposes of
clarification, the Liabilities assumed or retained by the Myriad Group as
provided for in this Section 2.1(a) or elsewhere in this Agreement are intended
to be Myriad Liabilities.

(b) As of the date hereof and with effect at the Effective Time, except as
otherwise expressly provided in this Agreement, MPI shall, or shall cause one or
more members of the MPI Group to, assume or retain, as applicable, and pay,
perform, fulfill and discharge, in due course in full (i) all Liabilities under
all MPI Benefit Plans, (ii) all Liabilities (excluding Liabilities incurred
under a Benefit Plan except as otherwise provided in this Agreement) with
respect to the employment, service, termination of employment or termination of
service of all MPI Employees, Former MPI Employees and their dependents and
beneficiaries (and any alternate payees in respect thereof) and other service
providers (including any individual who is, or was, an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or non-payroll
worker or in any other employment, non-employment, or retainer arrangement, or
relationship with any member of the Myriad Group or MPI Group), in each case to
the extent arising in connection with or as a result of employment with or the
performance of services for any member of the MPI Group, or in the case of
Former MPI Employees, the Myriad Group and (iii) any other Liabilities or
obligations expressly assigned to MPI or any of its Affiliates (other than any
member of the Myriad Group) under this Agreement. For purposes of clarification,
the Liabilities assumed or retained by the MPI Group as provided for in this
Section 2.1(b) or elsewhere in this Agreement are intended to be MPI Liabilities
as such term is defined in the Separation Agreement.

(c) From time to time after the Distribution Date, the Parties shall promptly
reimburse one another, upon reasonable request of the Party requesting
reimbursement and the presentation by such Party of such substantiating
documentation as the other Party shall reasonably request, for the cost of any
obligations or Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are, or that have been made pursuant to
this Agreement, the responsibility of the other Party or any of its Affiliates.
Any such request for reimbursement must be made not later than the first
anniversary of the Distribution Date.

 

4



--------------------------------------------------------------------------------

(d) Myriad shall retain responsibility for all employee-related regulatory
filings for reporting periods through the Distribution Date except for Equal
Employment Opportunity Commission EEO-1 reports and affirmative action program
(AAP) reports and responses to Office of Federal Contract Compliance Programs
(OFCCP) submissions, for which Myriad will provide data and information (to the
extent permitted by applicable Laws and consistent with Section 8.1) to MPI, who
will be responsible for making such filings in respect of MPI Employees.

Section 2.2 Participation in Myriad Benefit Plans. Except as otherwise expressly
provided for in this Agreement or as otherwise expressly agreed to in writing
between or among the affected Parties, (i) effective as of the Effective Time,
MPI and each member of the MPI Group shall cease to be a Participating Company
in any Myriad Benefit Plan, and (ii) each MPI Participant and any other service
providers (including any individual who is, or was, an independent contractor,
temporary employee, temporary service worker, consultant, freelancer, agency
employee, leased employee, on-call worker, incidental worker, or nonpayroll
worker of any member of the MPI Group or in any other employment,
non-employment, or retainer arrangement, or relationship with any member of the
MPI Group), effective as of the Effective Time, shall cease to participate in,
be covered by, accrue benefits under, be eligible to contribute to or have any
rights under any Myriad Benefit Plan (except to the extent of obligations that
accrued on or before the Effective Time, including benefits that are not
otherwise addressed herein), and MPI and Myriad shall take all necessary action
to effectuate each such cessation.

Section 2.3 Service Recognition. MPI shall give each MPI Participant full credit
for purposes of eligibility, vesting, determination of level of benefits, and,
to the extent applicable, benefit accruals under any MPI Benefit Plan,
respectively, for such MPI Participant’s service with any member of the Myriad
Group through the Distribution Date to the same extent such service was
recognized by the applicable Myriad Benefit Plans as of the Distribution Date;
provided, that, such service shall not be recognized to the extent that such
recognition would result in the duplication of benefits.

Section 2.4 Approval by Myriad as Sole Stockholder. On or prior to the
Distribution Date, MPI shall have adopted the MPI Stock Plan, which shall permit
the issuance of stock options that have material terms and conditions
substantially similar to those stock options issued under the Myriad Stock Plan
in respect of which MPI Stock Options will be issued in connection with the
Distribution. The MPI Stock Plan shall be approved prior to the Distribution
Date by Myriad as the sole stockholder of MPI.

ARTICLE III

QUALIFIED DEFINED CONTRIBUTION PLAN

Section 3.1 MPI 401(k) Plan.

(a) Establishment of the MPI 401(k) Plan. Effective as of the Distribution Date,
MPI shall, or shall have caused one of its Affiliates to, establish a defined
contribution plan and trust for the benefit of MPI Participants (the “MPI 401(k)
Plan”). MPI shall be responsible for taking all necessary, reasonable and
appropriate action to establish, maintain and administer the MPI 401(k) Plan so
that it is qualified under Section 401(a) of the Code and that the related trust
thereunder is exempt from Federal income tax under Section 501(a) of the Code.
MPI (acting directly or through its Affiliates) shall be responsible for any and
all Liabilities and other obligations with respect to the MPI 401(k) Plan.

(b) Transfer of Savings Plan Assets. Not later than ninety (90) days following
the Distribution Date (or such later time as mutually agreed by Myriad and MPI),
Myriad shall cause the accounts (including any outstanding loan balances) in the
Myriad 401(k) Plan attributable to MPI Participants and all of the assets in the
Myriad 401(k) Plan related thereto, to be transferred to the MPI 401(k) Plan and
MPI shall cause the MPI 401(k) Plan to accept such transfer of accounts and
underlying assets and, effective as of the date of such transfer, to assume and
to fully perform, pay and discharge, all obligations of the Myriad 401(k) Plan
relating to the accounts of MPI Participants (to the extent the assets related
to those accounts are actually transferred from the Myriad 401(k) Plan to the
MPI 401(k) Plan). Any transfer of assets pursuant to this Section 3.1(b) shall
be conducted in accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(1)-1, and Section 208 of ERISA.

(c) Continuation of Elections. As of the day after the Distribution Date, the
MPI Participants shall be immediately eligible to participate in the MPI 401(k)
Plan, and MPI (acting directly or through its Affiliates) shall cause the MPI
401(k) Plan to recognize

 

5



--------------------------------------------------------------------------------

and maintain all Myriad 401(k) Plan and MPI 401(k) Plan elections, including,
but not limited to, deferral, investment, and payment form elections, dividend
elections, beneficiary designations, and the rights of alternate payees under
qualified domestic relations orders with respect to MPI Participants, to the
extent such election or designation is available under the MPI 401(k) Plan.

(d) Form 5310-A. No later than thirty (30) days prior to the date of any
transfer of assets and liabilities pursuant to Section 3.1(b), Myriad and MPI
(each acting directly or through their respective Affiliates) shall, to the
extent necessary, file Internal Revenue Service Form 5310-A regarding the
transfer of assets and liabilities from the Myriad 401(k) Plan to the MPI 401(k)
Plan as described in this Section 3.1.

(e) Contributions as of the Distribution Date. All contributions payable to the
Myriad 401(k) Plan with respect to employee deferrals and contributions,
matching contributions and other contributions for MPI Participants through the
Distribution Date, determined in accordance with the terms and provisions of the
Myriad 401(k) Plan, ERISA and the Code, shall be paid by Myriad to the Myriad
401(k) Plan prior to the date of the asset transfer described in subsection (b),
above.

ARTICLE IV

HEALTH AND WELFARE PLANS

Section 4.1 Health and Welfare Plans Maintained By Myriad through the
Distribution Date.

(a) Establishment of Welfare Plans. Myriad or one or more of its Affiliates
maintain the Myriad Welfare Plans for the benefit of eligible Myriad
Participants and MPI Participants. Effective as of the day following the
Distribution Date, MPI shall, or shall cause an MPI Affiliate to, adopt, for the
benefit of eligible MPI Participants, MPI Welfare Plans in form and substance
substantially similar to the Myriad Welfare Plans maintained as of the day
immediately prior to the Distribution Date.

(b) Terms of Participation in MPI Welfare Plans. MPI (acting directly or through
its Affiliates) shall use reasonable best efforts to cause all MPI Welfare
Plans, respectively, to (i) waive all limitations as to preexisting conditions,
exclusions, and service conditions with respect to participation and coverage
requirements applicable to MPI Participants, respectively, other than
limitations that were in effect with respect to MPI Participants as of the
Distribution Date under the Myriad Welfare Plans, (ii) waive any waiting period
limitation or evidence of insurability requirement that would otherwise be
applicable to an MPI Participant, respectively, following the Distribution Date
to the extent such MPI Participant had satisfied any similar limitation under
the analogous Myriad Welfare Plan and (iii) credit MPI Participants (and their
dependents) for any deductibles and out-of-pocket expenses paid under the
comparable Myriad Welfare Plans through the Distribution Date.

(c) Employees on Leave. Notwithstanding any other provision of this Agreement to
the contrary, MPI shall assume Liability for payment of any salary continuation,
short term disability or health and welfare coverage with respect to MPI
Employees and Myriad shall have no further responsibility for such disabled MPI
Employees or MPI Employees on approved leave after the Distribution Date.

(d) COBRA and HIPAA. Effective as of the Effective Time, Myriad shall retain
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to MPI Participants who, as of the
Distribution Date, were covered under a Myriad Welfare Plan and constitute “M&A
Qualified Beneficiaries” (as such term is defined in Treasury Reg. §54.4980B-9,
Q&A 4) pursuant to COBRA. Myriad (acting directly or through its Affiliates)
shall be responsible for administering compliance with any certificate of
creditable coverage requirements of HIPAA or Medicare applicable to the Myriad
Welfare Plans with respect to MPI Participants. The Parties hereto agree that
neither the Distribution nor any transfers of employment that occur as of the
Distribution Date shall constitute a COBRA qualifying event for purposes of
COBRA; provided, that, in all events, MPI (acting directly or through its
Affiliates) shall assume, or shall have caused the MPI Welfare Plans to assume,
responsibility for compliance with the health care continuation coverage
requirements of COBRA with respect to those individuals whose employment is
transferred directly from the Myriad Group to the MPI Group, as of the Effective
Time, to the extent such individual was, as of such transfer of employment,
covered under a Myriad Welfare Plan or becomes covered under an MPI Welfare
Plan.

(e) Liabilities.

(i) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance (including, without limitation,
health, disability and workers’ compensation benefits), Myriad shall timely pay
all premiums

 

6



--------------------------------------------------------------------------------

in respect of coverage of MPI Participants in respect of the period through the
Distribution Date and shall retain all claims incurred by the MPI Participants
through the Distribution Date, and MPI shall cause Myriad not to have any
liability in respect of any and all claims of MPI Participants that are incurred
under the MPI Welfare Plans.

(ii) Incurred Claim Definition. For purposes of this Section 4.1(e), a claim or
Liability is deemed to be incurred (A) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim or Liability; (B) with respect to life insurance, accidental
death and dismemberment and business travel accident insurance, upon the
occurrence of the event giving rise to such claim or Liability; and (C) with
respect to disability benefits, upon the date of an individual’s disability, as
determined by the disability benefit insurance carrier or claim administrator,
giving rise to such claim or Liability.

(iii) Claim Experience. Notwithstanding the foregoing, the Parties (acting
directly or through their Affiliates) shall take any action necessary to ensure
that any claims experience under the Myriad Welfare Plans attributable to MPI
Participants shall be available to the MPI Welfare Plans.

Section 4.2 Time-Off Benefits. MPI shall credit each MPI Participant with the
amount of accrued but unused personal leave benefits (vacation time, sick time
and other time-off benefits) as such MPI Participant had with the Myriad Group
as of the Distribution Date. Notwithstanding the above, MPI shall not be
required to credit any MPI Participant with any accrual to the extent that a
benefit attributable to such accrual is provided or continues to be provided by
the Myriad Group.

ARTICLE V

STOCK OPTIONS

Section 5.1 Treatment of Outstanding Myriad Options.

(a) Each Myriad Option that is outstanding on the Distribution Date shall, as of
the Distribution Date, be converted into an MPI Option and an adjusted Myriad
Option (a “Post-Distribution Myriad Option”) in accordance with the succeeding
paragraphs of this Section 5.1.

(b) The number of shares subject to the MPI Option shall be equal to the number
of shares of MPI Common Stock to which the option holder would be entitled in
the Distribution had the shares subject to the Myriad Option represented
outstanding shares of Myriad Common Stock as of the Record Date, the resulting
number of shares subject to the MPI Option being rounded down to the nearest
whole share. The per share exercise price of the MPI Option shall be equal to
the product of (1) the per share exercise price of the Myriad Option immediately
prior to the Distribution Date (the “Pre-Distribution Myriad Option Price”)
multiplied by (2) a fraction, the numerator of which shall be the Initial MPI
Stock Price and the denominator of which shall be the Pre-Distribution Myriad
Stock Price. The number of shares subject to the Post-Distribution Myriad Option
shall be equal to the number of shares subject to the Myriad Option immediately
prior to the Distribution Date. The per share exercise price of the
Post-Distribution Myriad Option shall be equal to the product of (1) the
Pre-Distribution Myriad Option Price multiplied by (2) a fraction, the numerator
of which shall be the Post-Distribution Myriad Stock Price and the denominator
of which shall be the Pre-Distribution Myriad Stock Price. With respect to each
Post-Distribution Myriad Option and MPI Option, the aggregate spread of such
option shall not exceed the aggregate spread of the relevant Myriad Option from
which it was converted, and the ratio of the exercise price to the fair market
value of the shares subject to the Post-Distribution Myriad Option or MPI
Option, as the case may be, immediately after the conversion shall not be
greater than the ratio of the exercise price to the fair market value of the
shares subject to the relevant Myriad Option immediately before the conversion
and all other requirements of Section 409A shall be met in order to ensure that
no modification is deemed to occur under Section 409A with respect to any
Post-Distribution Myriad Option or MPI Option.

(c) Prior to the Distribution Date, Myriad shall take all actions necessary to
provide that, effective as of the Distribution Date, for purposes of the
Post-Distribution Myriad Options (including in determining exercisability and
the post-termination exercise period), an MPI Employee’s continuous service with
the MPI Group (including applicable successors) following the Distribution Date
shall be deemed continuous service with Myriad. MPI shall issue each MPI Option
under the MPI Stock Plan with terms such that, except as otherwise provided
herein, the terms and conditions applicable to the MPI Options shall be
substantially similar to the terms and conditions applicable to the
corresponding Myriad Option, including the terms and conditions relating to
vesting and the

 

7



--------------------------------------------------------------------------------

post-termination exercise period and including a provision to the effect that,
for purposes of the MPI Options, continuous service with the Myriad Group or MPI
Group (in each case, including applicable successors) from and after the
Distribution Date shall be deemed to constitute service with MPI.

(d) Except as otherwise provided herein, the MPI Options and the
Post-Distribution Myriad Options shall remain subject to the terms and
conditions of the underlying Myriad Options as in effect immediately prior to
the Distribution Date (taking into account changes in the identity of the
employer, including for purposes of determining whether a change in control has
occurred).

(e) Upon the exercise of an MPI Option, regardless of the holder thereof, the
exercise price shall be paid to (or otherwise satisfied to the satisfaction of)
MPI in accordance with the terms of the MPI Option, and MPI shall be solely
responsible for the issuance of MPI Common Stock, for ensuring the collection of
the employee portion of all applicable withholding tax on behalf of the
employing entity of such holder, and for ensuring the remittance of such
withholding taxes to the employing entity of such holder. Upon the exercise of a
Post-Distribution Myriad Option, regardless of the holder thereof, the exercise
price shall be paid to (or otherwise satisfied to the satisfaction of) Myriad in
accordance with the terms of the Post-Distribution Myriad Option, and Myriad
shall be solely responsible for the issuance of Myriad Common Stock, for
ensuring the collection of the employee portion of all applicable withholding
tax on behalf of the employing entity of such holder and for ensuring the
remittance of such withholding taxes to the employing entity of such holder.

Section 5.2 Cooperation and Special Award Terms. Each of the Parties shall
establish an appropriate administration system in order to handle in an orderly
manner exercises of Post Distribution Myriad Options and MPI Options. Each of
the Parties will work together to unify and consolidate all indicative data and
payroll and employment information on regular timetables and make certain that
each applicable entity’s data and records in respect of such awards are correct
and updated on a timely basis. The foregoing shall include employment status and
information required for tax withholding/remittance, compliance with trading
windows and compliance with the requirements of the Exchange Act and other
applicable Laws. Each of the parties shall honor the terms of any agreement
entered into on or before the Distribution Date with any employee of another
party insofar as such agreement provides for accelerated vesting or the
extension of the term of any Myriad Options.

Section 5.3 SEC Registration. The Parties mutually agree to use reasonable best
efforts to maintain effective registration statements with the SEC with respect
to the Post Distribution Myriad Options and MPI Options.

ARTICLE VI

ADDITIONAL COMPENSATION MATTERS

Section 6.1 Workers’ Compensation Liabilities. Except as provided in
Section 4.1(e)(i), all workers’ compensation Liabilities relating to, arising
out of, or resulting from any claim that results from an accident, incident or
event occurring, or from an occupational disease which becomes manifest, at,
before or after the Distribution Date by (i) any Myriad Employee or Former
Myriad Employee shall be retained by Myriad, and (ii) by any MPI Employee or
Former MPI Employee shall be assumed by MPI.

Section 6.2 Director Programs; Director Fees. Myriad shall retain responsibility
for the payment of any fees payable in respect of service on the Myriad Board of
Directors that are payable but not yet paid as of the Distribution Date, and MPI
shall not have any responsibility for any such payments. After the Distribution
Date, Myriad and MPI will each be responsible for the fees and expenses of their
respective Boards of Directors.

Section 6.3 Certain Payroll, Bonus and Supplemental Plan Matters. In the case of
an individual who transfers employment on the Distribution Date from Myriad to
MPI, MPI shall be responsible for paying the entire payroll amount due to such
individual for the first payroll cycle ending after the Distribution Date and
for satisfying all applicable tax reporting and withholding requirements in
respect of such payment; provided, that, Myriad shall reimburse MPI for the
gross amount of the payroll payment (i.e., including any applicable deductions)
and for all tax withholdings remitted in respect of such portion of the payroll
period ending on the Distribution Date. Myriad shall be entitled to the benefit
of any tax deduction in respect of its payment (by reimbursement to MPI) for the
portion of the payroll period ending on the Distribution Date.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.1 Any claim for indemnification under this Agreement shall be governed
by, and be subject to, the provisions of Article V of the Separation Agreement,
which provisions are hereby incorporated by reference into this Agreement and
any references to “Agreement” in such Article V as incorporated herein shall be
deemed to be references to this Agreement.

ARTICLE VIII

GENERAL AND ADMINISTRATIVE

Section 8.1 Sharing Of Information. Myriad and MPI (acting directly or through
their respective Affiliates) shall provide to each other and their respective
agents and vendors all information as the other may reasonably request to enable
the requesting Party to administer efficiently and accurately each of its
Benefit Plans, to timely and accurately comply with and report under Section 14
of the Exchange Act and to determine the scope of, as well as fulfill, its
obligations under this Agreement. Such information shall, to the extent
reasonably practicable, be provided in the format and at the times and places
requested, but in no event shall the Party providing such information be
obligated to incur any out-of-pocket expenses not reimbursed by the Party making
such request or make such information available outside of its normal business
hours and premises. Any information shared or exchanged pursuant to this
Agreement shall be subject to the confidentiality requirements set forth in the
Separation Agreement. The Parties also hereby agree to enter into any business
associate agreements that may be required for the sharing of any information
pursuant to this Agreement to comply with the requirements of HIPAA.

Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will use
its reasonable best efforts to promptly take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws and regulations to consummate the transactions contemplated by
this Agreement, including adopting plans or plan amendments. Each of the Parties
hereto shall cooperate fully on any issue relating to the transactions
contemplated by this Agreement for which the other Party seeks a determination
letter or private letter ruling from the Internal Revenue Service, an advisory
opinion from the Department of Labor or any other filing, consent or
governmental approval.

Section 8.3 Employer Rights. Nothing in this Agreement shall prohibit any Party
or any of their respective Affiliates from amending, modifying or terminating
any of their respective Benefit Plans at any time within their sole discretion.

Section 8.4 Effect on Employment. Except as expressly provided in this
Agreement, the occurrence of the Distribution alone shall not cause any employee
to be deemed to have incurred a termination of employment, which entitles such
individual to the commencement of benefits under any of the Myriad Benefit
Plans. Furthermore, nothing in this Agreement is intended to confer upon any
employee or former employee of Myriad, MPI or any of their respective Affiliates
any right to continued employment, or any recall or similar rights to an
individual on layoff or any type of approved leave.

Section 8.5 Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any Third Party and such consent is withheld, the
Parties hereto shall use their reasonable best efforts to implement the
applicable provisions of this Agreement to the fullest extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
Third Party to consent, the Parties hereto shall negotiate in good faith to
implement the provision (as applicable) in a mutually satisfactory manner.

Section 8.6 Access to Employees. Following the Distribution Date, Myriad and MPI
shall, or shall cause each of their respective Affiliates to, make available to
each other those of their employees who may reasonably be needed in order to
defend or prosecute any legal or administrative action (other than a legal
action between or among any of the Parties) to which any employee, director or
Benefit Plan of the Myriad Group or MPI Group is a party and which relates to
their respective Benefit Plans prior to the Distribution. The Party to whom an
employee is made available in accordance with this Section 8.6 shall pay or
reimburse the other Party for all reasonable expenses which may be incurred by
such employee in connection therewith, including all reasonable travel, lodging,
and meal expenses, but excluding any amount for such employee’s time spent in
connection herewith. Any such reimbursement by one Party to the other shall be
made within 90 days of the date on which the Party seeking reimbursement
provides the reimbursing Party with documentation of such expenses that is
reasonably acceptable to the reimbursing Party.

 

9



--------------------------------------------------------------------------------

Section 8.7 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable law, including, without
limitation, the privacy and security requirements of HIPAA, and except as
otherwise provided for in this Agreement, all beneficiary designations,
authorizations for the release of information and rights to reimbursement made
by or relating to MPI Participants under Myriad Benefit Plans shall be
transferred to and be in full force and effect under the corresponding MPI
Benefit Plans and Myriad Benefit Plans until such beneficiary designations,
authorizations or rights are replaced or revoked by, or no longer apply, to the
relevant MPI Participant.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Effect If Certain Events Do Not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Separation Agreement is terminated prior
to the Effective Time, then all actions and events that are, under this
Agreement, to be taken or occur effective prior to, as of or following the
Distribution Date, or otherwise in connection with the Separation, shall not be
taken or occur except to the extent specifically agreed to in writing by Myriad
on the one hand and MPI on the other hand and no Party shall have any Liability
or further obligation to any other Party under this Agreement.

Section 9.2 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any Third Party as creating the relationship of
principal and agent, partnership or joint venture between or among the Parties,
it being understood and agreed that no provision contained herein, and no act of
the Parties, shall be deemed to create any relationship between or among the
Parties other than the relationship set forth herein.

Section 9.3 Subsidiaries. Each of the Parties shall cause to be performed all
actions, agreements and obligations set forth herein to be performed by any
Subsidiary or Affiliate of such Party or by any entity that becomes a Subsidiary
or Affiliate of such Party on and after the Distribution Date. The Parties
acknowledge that certain actions, agreements and obligations that certain of
their Affiliates and Subsidiaries may be required to perform in connection with
the performance of the Parties obligations under this Agreement may require
governmental approval under applicable law, and therefore agree that performance
of such actions, agreements and obligations is subject to the receipt of all
such necessary governmental approvals, which governmental approvals each Party
shall, and shall cause the members of its respective Group to, use its
reasonable best efforts to obtain.

Section 9.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person or (b) deposited in the United States
mail or private express mail, postage prepaid, addressed as follows:

To Myriad:

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, UT 84108

Attn: President and CEO

Facsimile: 801.584.3640

To MPI:

Myriad Pharmaceuticals, Inc.

305 Chipeta Way

Salt Lake City, UT 84108

Attn: President and CEO

Facsimile: 801.214.7992

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 9.5 Entire Agreement. This Agreement, the Separation Agreement, and all
other agreements, instruments, understandings, assignments or other arrangements
entered into between the Parties in connection with the Separation, including
the

 

10



--------------------------------------------------------------------------------

exhibits and schedules thereto, contain the entire agreement between the Parties
with respect to the subject matter hereof and shall supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein. In the event of any conflict between the terms and conditions
of this Agreement and the terms and conditions of the Separation Agreement, the
terms and conditions of the Separation Agreement (including amendments thereto)
shall control.

Section 9.6 Waivers. The failure of any Party to require strict performance by
the other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 9.7 Amendments. Subject to the terms of Section 9.8 of this Agreement,
this Agreement may not be modified or amended except by an agreement in writing
signed by each of the Parties.

Section 9.8 Termination. This Agreement (including Article VII (Indemnification)
hereof) may be terminated and the Distribution may be amended, modified or
abandoned at any time prior to the Effective Time by and in the sole discretion
of Myriad without the approval of MPI or the stockholders of Myriad and it shall
be deemed terminated if and when the Separation Agreement is terminated. In the
event of such termination, no Party shall have any Liability of any kind to any
other Party or any other Person. After the Effective Time, this Agreement may
not be terminated except by an agreement in writing signed by Myriad and MPI.

Section 9.9 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware, irrespective
of the choice of laws principles of the State of Delaware as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.

Section 9.10 Dispute Resolution. Any controversy, dispute or claim arising out
of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including any claim based on contract, tort, statute or
constitution (but excluding any controversy, dispute or claim arising out of any
contract relating to the use or lease of real property if any Third Party is a
necessary party to such controversy, dispute or claim), shall be governed by,
and be subject to, the provisions of Article IX of the Separation Agreement,
which provisions (and related defined terms) are hereby incorporated by
reference into this Agreement and any references to “Agreement” in such Article
IX as incorporated herein shall be deemed to be references to this Agreement;
provided, however, any references to “Agreement” in such Article IX as
incorporated herein shall be deemed to be references to this Agreement as
defined in this Agreement.

Section 9.11 Consent to Jurisdiction. Subject to the provisions of Article IX of
the Separation Agreement, each of the Parties irrevocably submits to the
exclusive jurisdiction of the United States District Court for the District of
Utah (the “Utah Court”), for the purposes of any suit, action or other
proceeding to compel arbitration or for provisional relief in aid of arbitration
in accordance with Article IX of the Separation Agreement or for provisional
relief to prevent irreparable harm, and to the non-exclusive jurisdiction of the
Utah Court for the enforcement of any award issued thereunder. Each of the
Parties further agrees that service of any process, summons, notice or document
by United States registered mail or receipted courier service to such Party’s
respective address set forth in Section 9.4 of this Agreement shall be effective
service of process for any action, suit or proceeding in the Utah Court with
respect to any matters to which it has submitted to jurisdiction in this
Section 9.11. Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any such action, suit or proceeding in the
Utah Court, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 9.12 Titles and Headings. Titles and headings to sections and articles
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

Section 9.13 Counterparts. This Agreement may be executed in more than one
counterparts, each of which shall be considered one and the same agreement, and
shall become effective when each counterpart has been signed by each of the
Parties and delivered to the other Parties. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.

 

11



--------------------------------------------------------------------------------

Section 9.14 Assignment. Except as otherwise expressly provided for in this
Agreement, this Agreement and rights hereunder shall be binding upon, inure to
the benefit of and be enforceable by (and against) the Parties and their
respective successors and permitted transferees and assigns. Notwithstanding the
foregoing, this Agreement shall not be assignable, in whole or in part, by any
Party without the prior written consent of the other Party, and any attempt to
assign any rights or obligations arising under this Agreement without such
consent shall be null and void; provided, that (i) a Party may assign this
Agreement in connection with a merger transaction in which such Party is not the
surviving entity or the sale by such Party of all or substantially all of its
assets, and upon the effectiveness of such assignment the assigning Party shall
be released from all of its obligations under this Agreement if the surviving
entity of such merger or the transferee of such assets shall agree in writing,
in form and substance reasonably satisfactory to the other Party, to be bound by
all terms of this Agreement as if named as a “Party” hereto.

Section 9.15 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any Party. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to affect the original intent of
the Parties.

Section 9.16 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 9.10 of this Agreement, (ii) provisional or temporary
injunctive relief in accordance therewith in the Utah Court, and
(iii) enforcement of any such award of an arbitral tribunal or a Utah Court in
any court of the United States, or any other any court or tribunal sitting in
any state of the United States or in any foreign country that has jurisdiction,
this being in addition to any other remedy or relief to which they may be
entitled.

Section 9.17 Waiver of Jury Trial. SUBJECT TO SECTIONS 9.9, 9.10 AND 9.11 OF
THIS AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY COURT PROCEEDING CONTEMPLATED BY SECTION 9.11 OF THIS AGREEMENT.
EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.17.

Section 9.18 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of force majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such force majeure condition and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable.

Section 9.19 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.

 

12



--------------------------------------------------------------------------------

Section 9.20 No Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person except the Parties any rights or remedies hereunder. There are no Third
Party beneficiaries of this Agreement and this Agreement shall not provide any
Third Party, including, without limitation, any current or former employee or
director of either Party, with any remedy, claim, liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.

Section 9.21 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

[Remainder of this page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

MYRIAD GENETICS, INC.

By:

 

/s/    Peter D. Meldrum

Name:   Peter D. Meldrum Title:   President and Chief Executive Officer

 

MYRIAD PHARMACEUTICALS, INC.

By:

 

/s/    Adrian Hobden

Name:   Adrian Hobden Title:   President and Chief Executive Officer

 

14